" Reply all   !      # Delete        $ Junk         Block    (                              Case 3:20-cv-00738-JAM Document 174-1 Filed 08/17/21 Page 1 of 2




RE: Conference - Motion to File Documents Under Seal

       Jeff Sandberg <JSandberg@pamlaw.com>
 JS    Thu 8/12/2021 7:32 PM
                                                                                                                                                                                                                                %      &      "      '       (
       To: Ben Chernow; Joseph Manson

       A party I represent - Carpenter Financial Group & Grist Mill Holdings, LLC.
       I have not yet completed my work, so I do not yet know. The documents are marked confidential, so I thought it best to file them under seal. For example, the Universitas/WSFS settlement agr. If
       don’t want me to file the documents marked confidential under seal, I am happy not to do so, as this would make it easier for me.

       Jeffrey R. Sandberg, JD, MBA, CPA
       Member of the Bar, Texas and Florida
       Board Certified in Civil Appellate Law
       By the Texas Board of Legal Specialization

       Palmer Lehman Sandberg, PLLC
       (formerly Palmer & Manuel, PLLC)
       Campbell Centre I
       8350 North Central Expressway
       Suite 1111
       Dallas, Texas 75206
       (214) 242-6454 Direct Line
       (214) 242-6444 - Main Line
       (214) 265-1950 Fax
       jsandberg@pamlaw.com




       To learn more about our law firm see our website at www.pamlaw.com
       CONFIDENTIALITY NOTICE: This e-mail may be confidential and subject to attorney/client and attorney work product privileges. It is intended only for the addressee. If you are not the intended recipient, please reply with a note informing us it
       was misdirected, and then delete this e-mail message. Thank you.


       From: Ben Chernow <bchernow@jmansonlaw.com>
       Sent: Thursday, August 12, 2021 6:21 PM
       To: Jeff Sandberg <JSandberg@pamlaw.com>; Joseph Manson <jmanson@jmansonlaw.com>
       Subject: Re: Conference - Motion to File Documents Under Seal

       Which party are you filing on behalf of? What are the specific documents you seek to file under seal?

       From: Jeff Sandberg <JSandberg@pamlaw.com>
       Sent: Thursday, August 12, 2021 7:11 PM
       To: Ben Chernow <bchernow@jmansonlaw.com>; Joseph Manson <jmanson@jmansonlaw.com>
       Subject: RE: Conference - Motion to File Documents Under Seal

       SDNY
" Reply all    !     # Delete       $ Junk        Block     %                Case 3:20-cv-00738-JAM Document 174-1 Filed 08/17/21 Page 2 of 2




RE: Conference - Motion to File Documents Under Seal
       From: Ben Chernow <bchernow@jmansonlaw.com>
       Sent: Thursday, August 12, 2021 5:41 PM
       To: Joseph Manson <jmanson@jmansonlaw.com>; Jeff Sandberg <JSandberg@pamlaw.com>
       Subject: Re: Conference - Motion to File Documents Under Seal

       Jeff,

       Which proceeding are you filing the motion in?

       From: Joseph Manson <jmanson@jmansonlaw.com>
       Sent: Thursday, August 12, 2021 4:53 PM
       To: Ben Chernow <bchernow@jmansonlaw.com>
       Subject: Fwd: Conference - Motion to File Documents Under Seal



       Sent from my iPhone

       Begin forwarded message:

               From: Jeff Sandberg <JSandberg@pamlaw.com>
               Date: August 12, 2021 at 4:28:41 PM EDT
               To: Joseph Manson <jmanson@jmansonlaw.com>
               Subject: Conference - Motion to File Documents Under Seal


               Good afternoon,
               I will be filing a motion to file documents under seal regarding Universitas’s collections that are marked “Confidential.” Please let me know if you agree, oppose or are unopposed.
               Thanks ,Jeff

               Jeffrey R. Sandberg, JD, MBA, CPA
               Member of the Bar, Texas and Florida
               Board Certified in Civil Appellate Law
               By the Texas Board of Legal Specialization

               Palmer Lehman Sandberg, PLLC
               (formerly Palmer & Manuel, PLLC)
               Campbell Centre I
               8350 North Central Expressway
               Suite 1111
               Dallas, Texas 75206
               (214) 242-6454 Direct Line
               (214) 242-6444 - Main Line
               (214) 265-1950 Fax
               jsandberg@pamlaw.com
